UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4877


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY OBILO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:09-cr-00047-TSE-1)


Submitted:   December 21, 2010            Decided:   January 26, 2011


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Iweanoge, II, IWEANOGE LAW CENTER, Washington, DC, for
Appellant.    Neil H. MacBride, United States Attorney, John
Eisinger,   Assistant   United States  Attorney,  Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Appellant Henry Obilo of conspiracy

to commit bank fraud in violation of 18 U.S.C. § 1349 (2006).

Obilo appeals his conviction, challenging the sufficiency of the

evidence and the propriety of the jury instructions.                   He also

argues his eighty-eight month sentence was unreasonable.                      For

the reasons explained below, we affirm.

            First, Obilo maintains the evidence adduced at trial

was insufficient to support his conviction.                  When a defendant

challenges the sufficiency of the evidence, this court considers

whether the evidence, when viewed in the light most favorable to

the government, was sufficient for a rational trier of fact to

have     found   the    essential     elements   of    the   crime   beyond    a

reasonable doubt.         Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Cameron, 573 F.3d 179, 183 (4th Cir.

2009).       This      court   must   sustain    a    verdict    supported    by

substantial evidence.          Glasser, 315 U.S. at 80.         This court does

not review the credibility of witnesses and assumes the jury

resolved all contradictions in the testimony in favor of the

government.      United States v. Sun, 278 F.3d 302, 312 (4th Cir.

2002).     Thus, “[a] defendant challenging the sufficiency of the

evidence faces a heavy burden.”             United States v. Foster, 507
F.3d 233, 245 (4th Cir. 2007).



                                        2
            To establish that an accused has committed conspiracy,

the   government      must    prove     the       following      elements:       (1)     an

agreement     among    the    defendants          to    commit    an    illegal        act;

(2) knowing and willing participation by the defendants in the

agreement; and (3) an overt act by the defendants in furtherance

of the purpose of the agreement.                      United States v. Hedgepeth,

418 F.3d 411, 420 (4th Cir. 2005).                     Moreover, “[k]nowledge and

participation in the conspiracy may be proved by circumstantial

evidence.”     United States v. Meredith, 824 F.2d 1418, 1428 (4th

Cir. 1987).

            At trial, three of Obilo’s coconspirators testified as

to the existence of the conspiracy and described the complex

methods it used to achieve its goal of stealing funds from high

balance   home    equity      lines    of       credit.         The    witnesses       also

identified     Obilo    and     described             his    involvement      with      the

conspiracy.       Further,     two     of       the    coconspirators      and     a    law

enforcement      officer      identified          Obilo’s       voice    on    recorded

telephone calls, during which Obilo was attempting to access

bank accounts belonging to other people.                       Finally, one of the

coconspirators testified that he delivered cash proceeds from

the scheme to Obilo.         Viewed in the light most favorable to the

Government,    this    evidence       establishes           Obilo’s   guilt   beyond      a

reasonable doubt.



                                            3
            Next, Obilo contends his conviction should be reversed

because the district court refused to give the jury his proposed

multiple     conspiracy        instruction.              This     court     reviews     “the

district    court’s     decision       to    give    or    refuse      to   give    a   jury

instruction for abuse of discretion.”                     United States v. Passaro,

577 F.3d 207, 221 (4th Cir. 2009), cert. denied, 130 S. Ct. 1551

(2010).      “A   multiple         conspiracy      instruction         is   not    required

unless the proof at trial demonstrates that [the appellant was]

involved only in separate conspiracies unrelated to the overall

conspiracy     charged        in    the     indictment.”            United     States    v.

Squillacote,      221 F.3d 542,     574    (4th        Cir.   2000)      (internal

quotation    marks      and    citation       omitted).           We   have    thoroughly

reviewed the record in this case, and conclude that it is devoid

of evidence indicating Obilo was involved in only an unrelated

conspiracy.       Thus,       we    conclude       the    district     court      correctly

refused his proposed jury instruction.

            Last, Obilo argues the district court’s imposition of

an eighty-eight month sentence was unreasonable.                               This court

reviews a district court’s sentence for reasonableness under an

abuse-of-discretion standard.                Gall v. United States, 552 U.S.
38, 51 (2007); see also United States v. Pauley, 511 F.3d 468,

473-74 (4th Cir. 2007).             When sentencing a defendant, a district

court     must:   (1)     properly          calculate      the     Guidelines         range;

(2) determine whether a sentence within that range serves the

                                             4
factors set out in 18 U.S.C. § 3553(a) (2006); (3) implement

mandatory statutory limitations; and (4) explain its reasons for

selecting a sentence.            Pauley, 511 F.3d at 473.

               Here,    the      district     court     followed      the    necessary

procedural steps in sentencing Obilo and properly calculated the

Guidelines sentence.             After the district court considered the

relevant       § 3553(a)      factors    and      the    parties’     arguments,      it

imposed    a    variant     sentence     that     was   twenty   months      below   the

advisory Guidelines sentencing range.                   The district court varied

downward in order to avoid imposing a sentence unnecessarily

disparate from that of Obilo’s coconspirators, but selected a

sentence that still recognized Obilo’s more culpable conduct.

We have reviewed the record and conclude the district court did

not abuse its discretion in fashioning Obilo’s sentence.

               For   the    foregoing    reasons,       we   affirm    the    district

court’s judgment.             We dispense with oral argument because the

facts   and     legal      contentions      are   adequately     presented     in    the

materials      before      the   court   and      argument    would    not    aid    the

decisional process.

                                                                              AFFIRMED




                                             5